Exhibit 10.7
 
 
THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS.  THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO RUBICON FINANCIAL INCORPORATED THAT SUCH REGISTRATION IS NOT
REQUIRED.
 
CONVERTIBLE TERM NOTE
 
DATED: February 1, 2010
 
FOR VALUE RECEIVED, RUBICON FINANCIAL INCORPORATED, a Delaware corporation (the
“Borrower”), hereby promises to pay to VANTAGE CAPITAL PARTNERS, at 665 San
Rodolfo Dr., Ste # 124, San Diego CA  92075 (the “Holder”) or its registered
assigns or successors in interest, on order, the sum of One Hundred Thousand
Dollars ($100,000)(the “Principal Amount”) together with any accrued and unpaid
interest hereon, on January 31, 2011 (the “Maturity Date”) if not sooner paid.
 
The following terms shall apply to this Note:
 
1. Interest Rate.  Interest payable on this Note shall accrue at a rate per
annum (the “Interest Rate”) equal to ten percent (10%) per annum.  Interest on
the Principal Amount shall be payable quarterly, in arrears, commencing on April
1, 2010 and on the first day of each consecutive quarterly period thereafter
(each, a “Repayment Date”) and on the Maturity Date, whether by acceleration or
otherwise.  In the event of the redemption or conversion of all or any portion
of the Principal Amount, accrued interest on the amount so redeemed or converted
shall be paid on the date of redemption or conversion, as the case may be.
 
2. Payment of Principal Amount.   The Borrower shall pay the Holder the entire
Principal Amount of this Note, if not earlier converted or redeemed, on the
Maturity Date in one lump sum payment.
 
3. Optional Redemption of Principal Amount.  The Borrower will have the option
of prepaying the outstanding Principal Amount (“Optional Amortizing
Redemption”), in whole or in part, by paying to the Holder a sum of money equal
to one hundred percent (100%) of the Principal Amount to be redeemed, together
with accrued but unpaid interest thereon and any and all other sums due, accrued
or payable to the Holder arising under this Note (the “Redemption Amount”) on
the Redemption Payment Date (as defined below).  The Borrower shall deliver to
the Holder a notice of redemption (the “Notice of Redemption”) specifying the
date for such Optional Redemption (the “Redemption Payment Date”), which date
shall be not less than seven (7) business days after the date of the Notice of
Redemption (the “Redemption Period”).  On the Redemption Payment Date, the
Redemption Amount shall be paid in good funds to the Holder.  In the event the
Borrower fails to pay the Redemption Amount on the Redemption Payment Date as
set forth herein, then such Notice of Redemption will be null and void.
 
 
Page 1 of 6

--------------------------------------------------------------------------------

 
 
4. Holder’s Conversion Rights.  At any time after August 1, 2010, the Holder
shall have the right, but not the obligation, to convert all or any portion of
the then aggregate outstanding Principal Amount of this Note, together with
interest due hereon, into shares of the Borrower’s common stock (the “Common
Stock”), subject to the terms and conditions set forth herein.  The Holder may
exercise such right by delivery to the Borrower of a written Notice of
Conversion (as set forth below).  The shares of Common Stock to be issued upon
such conversion are herein referred to as the “Conversion Shares.”
 
 
(a)  
In the event that the Holder elects to convert any amounts outstanding under
this Note into Common Stock, the Holder shall give notice of such election by
delivering an executed and completed notice of conversion (a “Notice of
Conversion”) to the Borrower, which Notice of Conversion shall provide a
breakdown in reasonable detail of the Principal Amount and accrued interest
being converted.  On each Conversion Date (as hereinafter defined) and in
accordance with its Notice of Conversion, the Holder shall make the appropriate
reduction to the Principal Amount and accrued interest as entered in its records
and shall provide written notice thereof to the Borrower within two (2) business
days after the Conversion Date.  Each date on which a Notice of Conversion is
delivered or faxed to the Borrower in accordance with the provisions hereof
shall be deemed a “Conversion Date”.  A form of Notice of Conversion to be
employed by the Holder is annexed hereto as Exhibit A.

 
(b)  
Pursuant to the terms of a Notice of Conversion, the Borrower will issue
instructions to the transfer agent within five (5) business days of the date of
the delivery to Borrower of the Notice of Conversion and shall cause the
transfer agent to transmit the certificates representing the Conversion Shares
to the Holder within three (3) business days after receipt by the transfer agent
of the Borrower’s instructions (the “Delivery Date”).  In the case of the
exercise of the conversion rights set forth herein the conversion privilege
shall be deemed to have been exercised and the Conversion Shares issuable upon
such conversion shall be deemed to have been issued upon the date of receipt by
the Borrower of the Notice of Conversion.  The Holder shall be treated for all
purposes as the record holder of such shares of Common Stock, unless the Holder
provides the Borrower written instructions to the contrary.

 
(c)  
The number of shares of Common Stock to be issued upon each conversion of this
Note shall be determined by dividing that portion of the Principal Amount and
interest to be converted, if any, by 50% of the volume weighted average of the
Borrower’s Common Stock for the previous 22 trading days, as quoted on the
Over-the-Counter Bulletin Board.

 
 
Page 2 of 6

--------------------------------------------------------------------------------

 
 
(d)  
Upon the receipt of a Conversion Notice from Holder, the Borrower shall have
fifteen (15) days to redeem the Principal Amount and accrued interest specified
in the Conversion Notice. If upon expiration of the period specified above, the
Borrower does not redeem the amount specified in the Conversion Notice, the
Borrower shall deliver the shares of Common Stock to the Holder as specified
herein.

 
(e)  
If the shares of Common Stock are subdivided or combined into a greater or
smaller number of shares of Common Stock, or if a dividend is paid on the Common
Stock in shares of Common Stock, the Conversion Price shall be proportionately
reduced in case of subdivision of shares or stock dividend or proportionately
increased in the case of combination of shares, in each such case by the ratio
which the total number of shares of Common Stock outstanding immediately after
such event bears to the total number of shares of Common Stock outstanding
immediately prior to such event.

 
(f)  
During the period the conversion right exists, the Borrower will reserve from
its authorized and unissued Common Stock a sufficient number of shares to
provide for the issuance of Common Stock upon the full conversion of this
Note.  The Borrower represents that upon issuance, such shares will be duly and
validly issued, fully paid and non-assessable.  The Borrower agrees that its
issuance of this Note shall constitute full authority to its officers, agents,
and transfer agents who are charged with the duty of executing and issuing stock
certificates to execute and issue the necessary certificates for shares of
Common Stock upon the conversion of this Note.

 
(g)  
If the Borrower at any time shall, by reclassification or otherwise, change the
Common Stock into the same or a different number of securities of any class or
classes, this Note, as to the unpaid Principal Amount and accrued interest
thereon, shall thereafter be deemed to evidence the right to purchase an
adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.

 
5. Issuance of Replacement Note.  Upon any partial conversion of this Note, a
replacement Note containing the same date and provisions of this Note shall, at
the written request of the Holder, be issued by the Borrower to the Holder for
the outstanding Principal Amount of this Note and accrued interest which shall
not have been converted or paid.
 
6. Events of Default. Upon the occurrence and continuance of an Event of Default
beyond any applicable grace period, the Holder may make all sums of principal,
interest and other fees then remaining unpaid hereon and all other amounts
payable hereunder immediately due and payable.  In the event of such an
acceleration, the amount due and owing to the Holder shall be 100% of the
outstanding principal amount of the Note (plus accrued and unpaid interest and
fees, if any) (the “Default Payment”).  The Default Payment shall be first
applied to accrued and unpaid interest due on the Note and then to outstanding
principal balance of the Note.
 
 
Page 3 of 6

--------------------------------------------------------------------------------

 
 
The occurrence of any of the following events is an “Event of Default”:
 
i.  
Failure to Pay Principal, Interest or other Fees.  The Borrower fails to pay
when due any installment of principal or interest hereon in accordance herewith,
and such failure shall continue for a period of thirty (30) days following the
date upon which any such payment was due.

 
ii.  
Receiver or Trustee.  The Borrower shall make an assignment for the benefit of
creditors, or apply for or consent to the appointment of a receiver or trustee
for it or for a substantial part of its property or business; or such a receiver
or trustee shall otherwise be appointed.

 
iii.  
Judgments.  Any money judgment, writ or similar final process shall be entered
or filed against the Borrower or its property or other assets for more than
$500,000, and shall remain unvacated, unbonded or unstayed for a period of
thirty (30) days.

 
iv.  
Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation proceedings or
other proceedings or relief under any bankruptcy law or any law for the relief
of debtors shall be instituted by or against the Borrower.

 
7. Failure or Indulgence Not Waiver.  No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.  All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.
 
8. Notices.  Any notice herein required or permitted to be given shall be in
writing and shall be deemed effectively given:  (a) upon personal delivery to
the party notified, (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient, if not, then on the next business day, (c) five
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent to the Borrower at:
Rubicon Financial Incorporated, 18872 MacArthur Blvd., First Floor, Irvine,
California  92612, facsimile number 949-798-0420 and to the Holder at the
address and facsimile number set forth on the first page of this Note, or at
such other address as the Borrower or the Holder may designate by ten days
advance written notice to the other parties hereto.
 
9. Amendment Provision.  The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument issued hereunder, as it may be amended or supplemented.
 
 
Page 4 of 6

--------------------------------------------------------------------------------

 
 
10. Assignability.  This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may not be assigned by the Borrower without the
consent of the Holder.
 
11. Governing Law.  This Note shall be governed by and construed in accordance
with the laws of the State of California, without regard to principles of
conflicts of laws.  Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of California or in the federal courts located in the state
of California.  Both parties agree to submit to the jurisdiction of such
courts.  The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs.  In the event that any provision of
this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court in favor of the Holder.
 
12. Construction.  Each party acknowledges that its legal counsel participated
in the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.
 
 
Page 5 of 6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be signed in its name
effective as of this 1st day of February, 2010.
 
RUBICON FINANCIAL INCORPORATED
 
 
 
By: /s/ Joseph Mangiapane, Jr.

 
Joseph Mangiapane, Jr., CEO

 
WITNESS:
 
/s/ Anthony N. DeMint                                                      
 


 


HOLDER:
VANTAGE CAPITAL PARTNERS
 


 
By: /s/ Illegible                                                      
 
Its: President                                                      


 
Page 6 of 6

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
NOTICE OF CONVERSION
 
(To be executed by the Holder in order to convert all or part of the Note into
Common Stock)
 
[Name and Address of Holder]
 


 
The Undersigned hereby converts  $_________ of the principal due on January 31,
2011 under the Convertible Term Note issued by Rubicon Financial Incorporated
dated February 1, 2010 by delivery of Shares of Common Stock of Rubicon
Financial Incorporated on and subject to the conditions set forth in the Note.
 
1.           Date of
Conversion                                           _______________________
 
2.           Shares To Be
Delivered:                                   _______________________
 
 
By:_______________________________
 


 
Name:_____________________________
 


 
Title:______________________________
 


 
 
 

